      Case 2:20-cv-00047-DWL Document 320 Filed 04/19/21 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Federal Trade Commission,                        No. CV-20-00047-PHX-DWL
10                 Plaintiff,                         ORDER
11   v.
12   James D Noland, Jr., et al.,
13                 Defendants.
14
15         Pending before the Court is the Receiver’s fifth motion for fees and costs. (Doc.
16   304). James and Lina Noland, Scott Harris, and Thomas Sacca (together, the “Individual
17   Defendants”) have filed an opposition (Doc. 314) and the Receiver has filed a reply (Doc.
18   316). For the following reasons, the motion is granted.
19         This is not the first time the Individual Defendants have disputed the Receiver’s
20   entitlement to fees. (Docs. 146, 185.) Similar to what has been argued before, the
21   Individual Defendants assert that the Receiver should not be awarded any fees because her
22   fees are not reasonable and “have resulted in no particular benefit to the receivership
23   entities.” (Doc. 314 at 1-2.) In particular, the Individual Defendants take issue with the
24   Receiver’s use of over eighty percent of her counsel’s time “responding to the Individual
25   Defendants’ appeal of this Court’s orders denying their request to modify or resolve the
26   preliminary injunction and their request to have counsel of their choice.” (Id.) This
27   objection lacks merit. It was reasonable for the Receiver to prepare and file her own
28   response to the Individual Defendants’ appeal because the appeal directly challenged her
      Case 2:20-cv-00047-DWL Document 320 Filed 04/19/21 Page 2 of 3



 1   authority and conduct—and, in turn, threatened to undermine her ability to carry out her
 2   responsibilities under the receivership order. It was also reasonable for the Receiver to
 3   respond to the Individual Defendants’ requests to stay these proceedings and to terminate
 4   the Nevada office lease and to engage an outside consulting firm to assist with accounting,
 5   forensic accounting, and operational matters at a discounted rate.
 6          Further, having carefully reviewed the Receiver’s billing entries and having
 7   carefully considered the factors specified in In re San Vicente Medical Partners, Ltd., 962
 8   F.2d 1402 (9th Cir. 1992), the Court is satisfied that the Receiver’s and consulting firm’s
 9   fees—which are based on a discounted hourly rate—are reasonable and not excessive or
10   extravagant, particularly given the challenging nature of her work in this case.
11          Accordingly, IT IS ORDERED that the Receiver’s fifth motion for fees and costs
12   (Doc. 304) is granted.
13          IT IS FURTHER ORDERED that the Receiver is hereby authorized and directed
14   to pay from the receivership assets in this case and in the possession of the Receiver:
15          (1)    The amount of $4,995.00 to the Receiver for services rendered during the
16   period November 1, 2020 through January 31, 2021, with an additional $3,330.00 approved
17   but held back for payment until the conclusion of the case;
18          (2)    The amount of $18,656.97 to Osborn Maledon, P.A. for services rendered
19   during the period November 1, 2020, through January 31, 2021, with an additional
20   $12,437.98 approved but held back for payment until the conclusion of the case; and
21          ..
22          …
23          …
24          …
25          …
26          …
27          …
28          …


                                                 -2-
      Case 2:20-cv-00047-DWL Document 320 Filed 04/19/21 Page 3 of 3



 1           (3)   The amount of $6,035.61 to Simon Consulting for services rendered and
 2   costs incurred or paid during the period November 1, 2020, through January 31, 2021, with
 3   an additional $4,023.74 approved but held back for payment until the conclusion of the
 4   case.
 5           Dated this 19th day of April, 2021.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   -3-
